PER CURIAM.
Appellant challenges his sentence under the Prison Releasee Reoffender Act, arguing that, under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and Alleyne v. United States, -U.S.-, 133 S.Ct. 2151, 186 L.Ed.2d 314 (2013), the Act unconstitutionally allowed the judge, rather than the jury, to find appellant qualified as a prison releas-ee reoffender. We affirm, adopting the reasoning of Williams v. State, 143 So.3d 423 (Fla. 1st DCA 2014), and Lopez v. State, 135 So.3d 539 (Fla. 2d DCA 2014), which hold that the facts found by the judge under the Act are not elements of the offense and are within the “prior conviction” exception to Apprendi.

Affirmed.

WARNER, MAY and GERBER, JJ., concur.